United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            _____________

              No. 97-1181
            _____________

United States of America,             *
                                          *
                                      *
            Plaintiff - Appellee,     *
                                      *
      v.                              *
                                      *
Fernando Dwane Davis aka Duane        *
Davis,                                *
                                      *
                                      *
            Defendant - Appellant.    *
            _____________                 Appeals from the United States
                                          District Court for the District
              No. 97-1182                 of Minnesota.
            _____________

United States of America,             *
                                      *
                                      *
            Plaintiff - Appellee,     *
                                      *
      v.                              *
                                      *
Darnell Hines,                        *
                                      *
                                      *
            Defendant -Appellant.     *
                _____________

              No. 97-1183
            _____________

United States of America,            *
                                           *
            Plaintiff - Appellee,    *
                                     *
      v.                             *
                                     *
Paris Wilson,                        *
                                     *
                                     *
            Defendant - Appellant.   *

            _____________

              No. 97-1230
            _____________

United States of America,            *
                                     *
                                     *
            Plaintiff - Appellee,    *
                                     *
      v.                             *
                                     *
Carlos Lamont Cleveland,             *
                                     *
            Defendant -Appellant.    *




                                     -2-
             _____________

              No. 97-1231
            _____________

United States of America,              *
                                             *
                                       *
            Plaintiff - Appellee,      *
                                       *
      v.                               *
                                       *
DeShaun Raffles Murphy,                *
                                       *
                                       *
            Defendant - Appellant.     *

            _____________

              No. 97-1232
            _____________

United States of America,               *
                                        *
                                        *
             Plaintiff - Appellee,      *
                                        *
      v.                                *
                                        *
Gerald Jarrett, aka Gerald Jarrett, aka *
Gerald Desean Jordan aka Gerald Shawn*
 Jordan, aka Desean Gerald Jordan,      *
aka Aaron Desean Johnson, aka Turk, *
                                        *
             Defendant -Appellant.      *



                                       -3-
                                  _____________

                           Submitted: December 10, 1997
                               Filed: August 19, 1998
                                _____________

Before McMILLIAN, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                           _____________


JOHN R. GIBSON, Circuit Judge.

       Fernando Davis, Darnel Hines, Paris Wilson, Carlos Cleveland, Deshaun
Murphy, and Gerald Jarrett were convicted of conspiracy to distribute crack cocaine
in violation of 21 U.S.C. § 846 (1994), aiding and abetting possession with intent to
distribute crack cocaine in violation of 21 U.S.C. § 841(a)(1) (1994), and aiding and
abetting the use or carrying of a firearm during and in relation to a drug trafficking
crime in violation of 18 U.S.C. § 924(c) (1994). Hines, Cleveland, Murphy, and Jarrett
were also convicted of use of a minor in a conspiracy to distribute crack cocaine in
violation of 21 U.S.C. § 861(a)(1) (1994). All six appeal their convictions and all
except Davis appeal from the sentences imposed1 by the district court.2 We affirm.

      On October 24, 1995, Agent Jeffrey Burchett of the Minnesota Bureau of
Criminal Apprehension received a phone call reporting a missing juvenile, Janelle
Gilliam. He contacted the juvenile's mother, Cathy Bjornos, who told him that men had



      1
        The district court sentenced Davis to 181 months, Hines to 420 months,
Wilson to 295 months, Cleveland to 300 months, Murphy to 360 months, and
Jarrett to life in prison.
      2
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
                                         -4-
come to Bjornos' house looking for Gilliam on the night of October 22, 1995, had given
Bjornos a phone number where they could be reached if Gilliam returned home, and
had called Bjornos' house five to six times later that night, at one point telling her that
Gilliam had drugs belonging to them worth $16,000. Burchett also determined that the
phone number belonged to Maria Scales and was assigned to an apartment at 909 East
Eighteenth Street in Minneapolis, Minnesota.

       Gilliam later contacted Burchett by telephone, and told Burchett that she had
traveled to Detroit, Michigan, with Gerald Jarrett, Deshaun Murphy, and Carlos
Cleveland. While in Michigan, she met Darnel Hines. She returned to Minneapolis by
bus on October 22, 1995, carrying with her a package of narcotics. She informed
Burchett that the drugs were being stored at a Red Roof Inn in Plymouth, Minnesota,
and were being sold out of the 909 East Eighteenth Street apartment building.

       Burchett obtained hotel records that Cleveland and Hines had registered for
rooms at the Red Roof Inn during the month of October 1995. A hotel employee told
Burchett that the individuals who had stayed in the rooms registered to Cleveland and
Hines were currently staying in a room registered to Fernando Davis. Burchett
obtained a warrant to search Davis's hotel room and contacted other law enforcement
officers to assist in surveillance and in the execution of the warrant. The surveillance
officers saw four individuals leave Davis's room and drive away. The officers stopped
the car and identified the individuals as Hines, Cleveland, Tonya Washington, and
Karen Bradley. The officers then searched Davis's hotel room where they found an
unloaded Smith & Wesson .357 revolver and 84.9 grams of crack cocaine. Officers
then placed Hines, Cleveland, Washington, and Bradley under arrest.

       That evening, hotel staff at the Red Roof Inn called Officer John Christiansen of
the Plymouth Police Department and informed him that individuals had returned to
Davis's hotel room. After arriving at the hotel, Christiansen saw three men leave the
hotel room and get into a car which the police stopped. Davis was identified as the

                                            -5-
driver and Paris Wilson and Steve Howard as the passengers. The officers arrested
Davis but released Wilson and Howard without questioning. Officers also discovered
Gerald Jarrett and Deshaun Murphy still in the hotel room but did not arrest either of
them.

       The investigation by Burchett and other officers ultimately resulted in the
indictment of eight individuals. Of those indicted, only the six appellants now before us
proceeded to a jury trial. The two others, Patsy Kalfayan and Tonya Washington,
entered guilty pleas and agreed to testify on behalf of the government. Another suspect,
Steve Howard, was never apprehended. After a fourteen day trial, the jury found the
defendants guilty of all counts of their indictments, and substantial sentences were
imposed.

      Further facts will be recited as is necessary in our analysis of the issues presented
by the appellants.

                                            I.

      The appellants contend that Agent Burchett's testimony as to the out-of-court
statements of other witnesses was inadmissible hearsay. The government responds that
Burchett's testimony was not hearsay because it was not offered for the truth of the
matters asserted but instead was offered to explain his investigation of the alleged drug
conspiracy. We review the district court's admission of evidence for a clear abuse of
discretion. United States v. King, 36 F.3d 728, 732 (8th Cir. 1994).

      Agent Burchett is a special agent with the Bureau of Criminal Apprehension and
was in charge of the investigation into the alleged drug conspiracy. At trial, Agent
Burchett testified to information he learned solely through hotel or car rental documents
or through the out-of-court oral statements of hotel staff, other police officers, and
informants, including Janelle Gilliam and her mother, Cathy Bjornos. The defendants

                                            -6-
initially objected to each such instance, and the district judge then allowed the
defendants to enter a standing objection on the basis of hearsay. The district court
overruled the objections, reasoning that testimony as to what Burchett learned was not
hearsay. The district court also declined to instruct the jury as to the limited purpose of
Burchett's testimony.

         Hearsay is defined as "a statement, other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter
asserted." Fed. R. Evid. 801(c). An out-of-court statement is therefore not hearsay if
it is offered, not for the truth of the matter asserted, but instead to explain the reasons for
or propriety of a police investigation. See United States v. Collins, 996 F.2d 950, 953
(8th Cir. 1993). We have held, however, that evidence may not be admitted for the non-
hearsay purpose of explaining an investigation where the propriety of the investigation
is not a relevant issue at trial. See United States v. Blake, 107 F.3d 651, 653 (8th Cir.
1997).

       The government contends that defense counsel repeatedly attacked the criminal
investigation as defective or improperly motivated and thereby placed the propriety of
the investigation in issue. Appellants argue that defense counsel did not attack the
investigation itself but merely the credibility of the government's witnesses. Burchett
was the government's first witness, so if defense counsel raised the investigation as an
issue, they must have done so during opening statements.

       We conclude that, while defense counsel's attacks in their opening statements
largely focused on the credibility of individual witnesses, the government could have
reasonably interpreted their comments as attacks on the propriety of the investigation.
Defense counsel stated that the evidence would show that the government did not
conduct "any independent investigation" to verify Gilliam's story and made "automatic
assumptions" about the defendant's guilt. We therefore hold that the investigation was
placed at issue.

                                              -7-
        Having concluded that a relevant, non-hearsay purpose may have existed for the
challenged testimony, we must next determine whether Burchett's testimony was
reasonably directed towards that purpose. This determination is not based on the
wording of Burchett's testimony, whether he testified in terms of what the informants
stated or in terms of what he learned from them during his investigation. Instead, we
compare the substance of the testimony to the non-hearsay purpose it is supposed to
have served. Burchett's account of what he learned from Gilliam may have gone beyond
what was necessary to explain his investigation, but, for the most part, the challenged
testimony helped establish that Burchett conducted an independent investigation of
Gilliam's claims and did not automatically assume the defendants' guilt. While we are
troubled by the absence of a limiting instruction during Burchett's testimony, we are
satisfied that the district court did not abuse its discretion in admitting the challenged
testimony.

                                            II.

       Davis argues that the district court erred in admitting evidence of his prior arrest
for possession of a firearm.3 The government responds that the evidence was admissible
under Fed. R. Evid. 404(b) because it was relevant to Davis' knowledge, intent, and lack
of mistake concerning the use or carrying of the gun discovered in the Red Roof Inn
room on November 4, 1995.

       Under Rule 404(b), evidence of past crimes, wrongs, or acts is not admissible for
the purpose of proving a defendant's criminal disposition, but may be admissible for
other purposes such as proof of motive, opportunity, intent, preparation, plan,

      3
       Hines, Wilson, and Murphy join in Davis's argument claiming that the
evidence had a prejudicial impact on their own cases. However, because they lack
standing to challenge the evidence on Rule 404(b) grounds, they instead contend
that admission of the evidence was grounds for severance. We address these claims
separately in section IV of this opinion.
                                            -8-
knowledge, identity, and absence of mistake or accident. Fed. R. Evid. 404(b). We
review the district court's decision to admit evidence under Rule 404(b) for an abuse of
discretion and reverse only if it is clear that the evidence had no bearing on a material
issue. See United States v. Yerks, 918 F.2d 1371, 1373 (8th Cir. 1990).

          Officer Gerald Barzyk of the Detroit Police Department testified that on the
morning of January 10, 1993, he heard what sounded like a barrage of gunfire. He drove
to investigate the shots and saw Davis apparently fleeing the scene. Barzyk searched
Davis and, finding a loaded .38 caliber handgun, arrested him. The case was referred
to traffic court, Davis received a diversion, and the gun charge was expunged from his
record. The district court held that Barzyk's testimony was not relevant to Davis's intent
to aid and abet the use or carrying of a firearm in a drug crime, but was relevant to show
Davis's knowledge and lack of mistake.

       Davis argues that his earlier gun charge was too dissimilar to be relevant to his
knowledge or lack of mistake in this case. Davis points out that the earlier alleged crime
did not involve drugs, the same firearm, or any of his alleged co-conspirators in the
instant case. While this court has held that past acts admitted under Rule 404(b) must
be similar in kind to the charge crime, see Yerks, 918 F.2d at 1373, the degree of
similarity required necessarily depends on the purpose for which the past acts evidence
is admitted.

       In this case, the government presented substantial evidence connecting Davis to
the gun, including testimony that Davis escorted Howard when Howard carried the gun
to the hotel room where the drugs were stored. Davis's position throughout trial,
however, was that he was merely present among his co-defendants and in the hotel room
and was not a knowing participant in their crimes. Thus, an important issue at trial was
whether Davis knew that he was helping Howard carry the firearm to the drug safehouse.
See United States v. Thomas, 58 F.3d 1318, 1321-22 (8th Cir. 1995) (holding that "mere
presence" defense raises issue of defendant's mental state, making

                                           -9-
Rule 404(b) evidence admissible). Davis's earlier experience with the concealment of
a firearm, even if factually distinct from the events in this case, was nonetheless relevant
to showing that knowledge. The district court did not abuse its discretion in allowing
evidence of the earlier arrest.

                                            III.

       All of the appellants, except Jarrett, argue that the district court abused its
discretion in admitting taped telephone conversations between Jarrett and his girlfriend,
Patsy Kalfayan. While in custody at the Anoka County Jail, Jarrett made four telephone
calls to Kalfayan in an effort to convince her not to cooperate with law enforcement
officials. During these calls, Jarrett threatened Kalfayan and suggested that other
individuals would also seek revenge against her if she testified. The district court had
the original tapes redacted to limit possible references to the other defendants. The court
admitted the redacted tapes into evidence, and transcripts were provided to the jury. The
appellants contend that, despite redaction, the tapes and transcripts were prejudicial and
therefore inadmissible under Rule 403 of the Federal Rules of Evidence.4

       Rule 403 allows the district court to exclude relevant evidence if its probative
value is substantially outweighed by the danger of unfair prejudice. See United States
v. Guerrero-Cortez, 110 F.3d 647, 652 (8th Cir. 1997). We give deference to a district
court's decision under the Rule 403 balancing test and reverse only if there was a clear
abuse of discretion. See id.



      4
         In support of this argument, appellants cite extensively to Bruton v. United
States, 391 U.S. 123 (1968), in which the Supreme Court held that the admission at
trial of a defendant's confession that expressly implicates codefendants is a violation
of the codefendants' rights under the Confrontation Clause. Bruton, however, does
not apply where, as here, the declarant defendant testifies at trial. See United States
v. Coco, 926 F.2d 759, 761 (8th Cir. 1991).
                                            -10-
       The district court held that the tapes and transcripts had probative value in that
they were evidence of Jarrett's consciousness of guilt. Courts may admit evidence of
threats against government witnesses on the grounds that an effort to intimidate a witness
tends to show consciousness of guilt. See id. Appellants argue, however, that the
evidence was unnecessary to convict Jarrett in this case because several witnesses had
already testified to Jarrett's possession of drugs and a firearm. We are hesitant to
conclude that the testimony of other witnesses made this evidence unnecessary when
appellants have repeatedly attacked the credibility of those other witnesses.

       The prejudicial impact of the tapes stems primarily from Jarrett's references to
unnamed individuals. Though the court deleted some of these references from the
original tapes, the redacted conversations still contained statements by Jarrett that "they"
know that Kalfayan is testifying and suggesting "they" will do something to her.
Appellants contend that the jury may have considered Jarrett's statements and threatening
behavior as evidence of his co-defendants' guilt. The court, however, instructed the jury
before the tapes were played that they were only to be used against Jarrett and not
against the other defendants. This court has been reluctant to hold that evidence was
unfairly prejudicial when the district court gave an appropriate cautionary instruction.
See United States v. McCarthy, 97 F.3d 1562, 1573 (8th Cir. 1996) (citing United States
v. Baker, 82 F.3d 273, 276 (8th Cir. 1996) and United States v. Butler, 56 F.3d 941, 944
(8th Cir. 1995)).

       Jarrett did not name or otherwise specifically identify any of the defendants in the
redacted conversations. The trial involved multiple defendants, and Jarrett testified that
he had dealt drugs along with three individuals who were not defendants at trial. Thus,
while the conversations may have suggested that there were other guilty parties besides
Jarrett, the conversations did not indicate that any particular co-defendant was guilty.
In light of these factors, we cannot say the district court abused its discretion in admitting
the taped conversations.


                                            -11-
                                            IV.

      The appellants contend that the district court abused its discretion in failing to
grant a severance of the defendants' trials. Appellants allege several grounds for
severance, including the introduction of Jarrett's phone conversations with Kalfayan,
evidence that Jarrett assaulted Washington and Kalfayan, and evidence of Davis's
previous firearms arrest and Jarrett's previous criminal acts. We reverse a district court's
denial of severance only upon a showing of clear prejudice and abuse of discretion.
United States v. Drew, 894 F.2d 965, 967 (8th Cir. 1990). Rarely, if ever, will it be
improper for co-conspirators to be tried together. See id. at 968.

        Appellants' argument for severance based on Jarrett phone conversations
essentially mirrors their Rule 403 argument, and we reject it for reasons already stated
in section III of this opinion. The assault against Washington was committed during and
arguably in furtherance of the conspiracy and was therefore admissible against all of the
defendants and so was not grounds for severance. Kalfayan's testimony that Jarrett
frequently abused Kalfayan did not suggest that any of the other defendants were
involved in the abuse, and the district court instructed the jury that Kalfayan's testimony
applied only to Jarrett. Likewise, the evidence of Jarrett's and Davis's earlier arrests did
not suggest the involvement of the other defendants and was accompanied by limiting
instructions from the district judge. The remaining grounds cited by appellants are
simply not substantial enough to require severance. Accordingly, we hold that the
district court did not abuse its discretion in failing to grant appellants' motions for
severance.

                                            V.

       The appellants also contend that the prosecution's use of a peremptory strike
against the only Native American on the venire was intentionally discriminatory and that
the district court clearly erred in finding otherwise. We are unpersuaded.

                                            -12-
       In Batson v. Kentucky, 476 U.S. 79 (1986), the Supreme Court outlined a three-
step process for evaluating claims that a prosecutor used peremptory challenges in
violation of the Equal Protection Clause. First, the defendant must make a prima facie
showing that the prosecution made its peremptory challenge on the basis of race. Id. at
96-97. Once a prima facie showing is made, the burden shifts to the prosecution to
provide a racially neutral explanation for its challenges. Id. at 97. Finally, the trial court
must determine whether the defendant has established purposeful discrimination. Id. at
98.

       Because the government offered a race neutral explanation for its peremptory
challenge, we need not address whether the defendants made a prima facie case. See
Hernandez v. New York, 500 U.S. 352, 359 (1991). We thus turn to the issue of
whether the government's race-neutral explanation was sincere or merely pretextual.
This is a factual inquiry and we therefore give great deference to the district court's
determination. See id. at 364.

       The government's attorney stated that it struck the Native American panelist
because she was a guidance counselor and a qualified chemical dependency counselor.
The appellants responded that the government's concerns were plainly pretextual because
the government did not challenge a white juror who was involved with a teen clinic and
did not challenge three white jurors who were involved in the D.A.R.E. program and
who had relatives in law enforcement. As the government pointed out to the district
court, however, volunteer work with a drug prevention program or a teen clinic is
significantly different from employment as a chemical dependency counselor in terms
of experience, expertise, and perspective. A chemical dependency counselor, for
example, would presumably have a history working with current drug users, which the
government could reasonably believe would affect her assessment of some witnesses
who are themselves drug users.

       The defendants' other evidence of pretext was the government's failure to

                                            -13-
propose any voir dire questions on the issue of chemical dependency expertise. While
a trial court could consider such evidence, the government's failure to solicit certain
information through voir dire questioning does not necessarily mean that the government
would not be concerned about the information once it becomes known. Accordingly, we
conclude that the district court did not clearly err in accepting the government's race-
neutral explanation.

                                            VI.

       The appellants argue that the district court erred in not giving more specific
instructions with regard to Count IV, aiding and abetting the use or carrying of a firearm
during and in relation to a drug trafficking crime. First, appellants contend that the jury
was not told it would have to unanimously agree either that the defendant aided and
abetted the use or carrying of a firearm or that the defendant could reasonably foresee
that a co-conspirator would commit the offense of aiding and abetting.5 We review a
district court's decision not to give a specific unanimity instruction under the clearly
erroneous standard. See United States v. Jelinek, 57 F.3d 655, 658 (8th Cir. 1995).

        The district court instructed the jurors that their verdict in the overall case must
be unanimous and that their verdict must be unanimous as to Count IV. Appellants,
however, argue that these general unanimity instructions were inadequate in light of the
court's jury instructions regarding liability under Count IV. In its instructions on Count
IV, the court explained in detail the essential elements of the crime of using or carrying
a firearm during a drug trafficking crime and instructed the jury that the instructions



       5
        In their original briefs, appellants also argued that the district court erred in
not giving a specific unanimity instruction regarding which firearm was used or
carried for the purposes of Count IV. However, at oral argument, appellants
conceded that the district judge instructed the jury that they were only to consider
the firearm found in the Red Roof Inn hotel room.
                                            -14-
given on aiding and abetting under Count III also applied to Count IV.

        The court then instructed the jury on vicarious liability for co-conspirators as set
forth in Pinkerton v. United States, 328 U.S. 640 (1946). The district court explained:
                If you unanimously find that a defendant is guilty of conspiracy, as
        charged in Count One of the indictment, you may also find that defendant
        guilty of an offense or offenses as charged in any one or more of Counts
        Two, Three, and Four of the indictment in which he is charged, provided
        that you find that each of the essential elements of any one or more of
        Counts Two, Three or Four, as defined in these instructions, has been
        established beyond a reasonable doubt, and provided that you also find
        beyond a reasonable doubt that:
                First. The offense or offenses defined in the non-conspiracy counts --
        that is, Counts Two, Three, and Four -- was or were committed by a
        member of the conspiracy during and in furtherance of the conspiracy;
                Second. That the particular defendant was a member of the
        conspiracy at the time that the offense or offenses charged in Counts Two,
        Three, and Four was or were committed; and
                Third. That the offense or offenses defined in the non-conspiracy
        counts -- that is Counts Two, Three, and Four -- were in furtherance of and
        a natural or reasonably foreseeable consequence of the unlawful agreement
        -- that is the conspiracy.

       Jury members were thus provided with two theories by which they could find a
defendant guilty of Count IV -- aiding and abetting or Pinkerton liability. Appellants
maintain that without a specific unanimity instruction, some jurors may have found a
defendant guilty only of directly aiding and abetting while other jurors found the
defendant guilty only through vicarious liability. In other words, appellants argue that
the jury may have convicted defendants of Count IV without unanimously agreeing to
either theory.

       This court has repeatedly held that a general unanimity instruction is usually
sufficient to protect a defendant's sixth amendment right to a unanimous verdict. See
                                            -15-
United States v. Gruenburg, 989 F.2d 971, 975 (8th Cir. 1993) (citing United States v.
Montanye, 962 F.2d 1332, 1341 (8th Cir. 1992)). A district court may have to give a
specific unanimity instruction where there is a genuine risk of jury confusion. Id.
However, "[t]he mere fact . . . that an instruction could conceivably permit a jury to
reach a non-unanimous verdict is not sufficient to require reversal when the jury has been
instructed that it must reach a unanimous verdict." United States v. Hiland, 909 F.2d
1114, 1140 (8th Cir. 1990) (quoting Berrisford v. Wood, 826 F.2d 747, 754 (8th Cir.
1987)).

       The district court sufficiently distinguished Pinkerton liability and the substantive
offense of aiding and abetting as separate theories of guilt. See United States v. Lucas,
932 F.2d 1210, 1220-21 (8th Cir. 1991) (holding no plain error occurred where jury
instructions clearly distinguished vicarious liability and aider and abettor liability as two
different theories of guilt). Although the court instructed the jury on Pinkerton
immediately after instructing on Count IV, the court explained that Pinkerton liability
could be found with respect to Counts II, III, or IV. The court also explained that to find
a defendant vicariously liable for Count IV, the jury must find that a member of the
conspiracy committed the offense charged in Count IV, namely aiding and abetting in
the use or carrying of a firearm in a drug trafficking crime.

       Further, it is doubtful, under the facts of this case, that a jury member found a
defendant guilty of aiding and abetting in the use or carrying of a firearm but would not
have found that defendant culpable under Pinkerton. If any juror who found the
defendants guilty of directly aiding and abetting would also find the defendants
vicariously liable, then no unanimity problem exists because all of the jurors would have
at least agreed on the Pinkerton theory of guilt.

       As outlined in the jury instructions, Pinkerton liability requires that a member of
the conspiracy committed the offense in furtherance of the conspiracy at a time when the
defendant was also a member of the conspiracy and that the offense was a

                                            -16-
reasonably foreseeable consequence of the unlawful agreement. Pinkerton, 328 U.S. at
646-48; see also United States v. Lucas, 932 F.2d at 1220. Obviously, an aider and
abettor could foresee his own act of aiding and abetting as a natural consequence of the
conspiracy. Therefore, the risk of a non-unanimous verdict rests on the likelihood that
a jury member found a defendant guilty of directly aiding and abetting in the use or
carrying of a firearm in a drug trafficking crime but believed that the defendant either did
not do so in furtherance of the conspiracy or was not a member of the conspiracy at the
time.

       The jury found that the appellants were all members of the same drug conspiracy,
that they were all complicit in the use or carrying of the same firearm, and that the
firearm was used or carried in furtherance of a drug crime for which they were all found
guilty. None of the parties presented any theory or evidence of the firearm being used
or carried in a drug crime unrelated to the conspiracy. We therefore conclude that the
district court’s decision not to provide a specific unanimity instruction was not clearly
erroneous.

       Next, appellants contend that the district court should have instructed the jury
more clearly that, to be vicariously liable for a firearm, the defendant must have foreseen
that the firearm would be "used" or "carried" as defined in Bailey v. United States, 116
S. Ct. 501 (1995). We reject this argument.

       In explaining the substantive offense charged in Count IV, the district court
instructed the jury that to be "used", a firearm must be "actively employed." The district
court then listed the examples of using a firearm which were provided in Bailey, 116
S. Ct. at 503. The district court later instructed the jury that, for a defendant to be
vicariously liable for a non-conspiracy count, the offense "defined in the non-conspiracy
count[]" must have been "in furtherance of and a natural or reasonably foreseeable
consequence of the unlawful agreement." This instruction adequately referred the jury
to the district court's earlier explanation of Count IV, including its

                                            -17-
definition of "use" of a firearm. Accordingly, we conclude that the district court did not
err in its instructions.

                                          VII.

      The appellants contend that the government engaged in several instances of
prosecutorial misconduct.

        "The test for reversible prosecutorial misconduct has two parts: (1) the
prosecutor's remarks or conduct must in fact have been improper, and (2) such remarks
or conduct must have prejudicially affected the defendant's substantial rights so as to
deprive the defendant of a fair trial." United States v. Hernandez, 779 F.2d 456, 458
(8th Cir. 1985). In determining the prejudicial effect of prosecutorial misconduct, the
courts generally consider the cumulative effect of such misconduct, the strength of the
properly admitted evidence of the defendant's guilt, and the curative actions taken by the
trial court. See id. at 460.

       Appellants contend that it was misconduct for the United States Attorney for the
District of Minnesota to issue, one week before trial, a press release which announced
the arrests of a group known as the "Detroit Boys," and which led to a front page article
in The Star Tribune, a Twin Cities area newspaper. According to the article, the Detroit
Boys were a group of young men, originally from Detroit, who set up drug dealing
operations in the Twin Cities and ran a distribution system very similar to the operation
that the appellants were accused of running. The appellants, however, were not among
the individuals identified as members of the Detroit Boys drug operation, nor were the
appellants directly referred to in the article. The individual prosecutors in this case
maintain that they were unaware of the United States Attorney's intention to issue the
press release.

      The issuance of a press release describing a similar operation before trial is

                                           -18-
fraught with the risk of reversal. The district court in this case, however, took substantial
steps to alleviate the possible impact of the press release on the jury. First, the
defendants were allowed to draft a jury questionnaire focusing on possible bias
stemming from the pretrial publicity. Individual jury panelists who answered in their
questionnaires that they were familiar with the "Detroit Boys" were questioned
individually outside the presence of the other prospective jurors so that their answers
would not prejudice the jury as a whole. The court asked the individual panelists
whether they could effectively distinguish the Detroit Boys article from the defendants'
case. In addition, the court instructed the entire jury panel that the publicity surrounding
the Detroit Boys did not relate to the defendants. Finally, the district court ruled that the
government could not introduce evidence that the defendants referred to themselves as
Detroit Boys or were affiliated with a gang. In light of the steps taken by the district
court, we conclude that the press release was not so prejudicial as to deprive the
defendant's of a fair trial.

       Appellants also cite several instances in which the government allegedly
committed misconduct by introducing or eliciting evidence that appellants claim was
prejudicial or otherwise inadmissible. One of these instances involved Agent Burchett's
alleged hearsay testimony, an issue which we have previously addressed.
       Appellants argue that it was misconduct for the government to elicit testimony
from Gilliam that Murphy had asked her to perform sex acts with Cleveland and Hines
and that she refused. At a pretrial motions hearing, the district court rejected the
government's argument to bring this testimony in as evidence of intimidation and warned
the government that eliciting the testimony might result in a mistrial. During the trial,
however, the government argued to the court that the defendants had opened the door
to questioning on sexual activity through their opening statements and cross-examination
of Agent Burchett, by referring to Gillliam as a prostitute and as someone who was "no
stranger to sex." The district court held that the door had been opened and that the
testimony was admissible to explain Gilliam's behavior during the time she was with the
defendants. Under these circumstances, we cannot conclude that eliciting

                                            -19-
the challenged testimony was improper.

       Appellants contend that the government improperly elicited testimony from Maria
Scales that members of the conspiracy would give women drugs in exchange for sex.
The challenged testimony was brief, was not sensationalized, and was arguably relevant
to how the conspirators distributed drugs and why their incomes may not have accurately
reflected their drug sales. Further, the appellants' claim that the testimony prejudicially
affected their substantial rights is weakened by the fact that, while defense counsel
objected that the testimony lacked foundation, they did not object to the testimony as
irrelevant or unfairly prejudicial at trial. We therefore conclude that eliciting Scales's
testimony was not prosecutorial misconduct.

       Appellants claim that the government improperly elicited testimony of threats and
intimidation and elicited prejudicial expert testimony on the standard practices of drug
dealers. Some of the challenged testimony was first elicited by defense counsel and
some was at least plausibly relevant. In those instances where witness testimony or
government inquiry was inappropriate, the district court adequately responded by
sustaining defense counsel's objections and having challenged testimony stricken from
the record. Accordingly, we reject these claims of misconduct.

       Appellants argue that the government improperly interfered with appellants' access
to five government witnesses. By appellants' own admissions, four of these witnesses
told defense counsel in person that they did not wish to be interviewed. Appellants
contend, however, that the witnesses had been "obviously coached" and "had been
instructed not to answer questions." This is pure speculation; the record contains no
evidence whatsoever as to what communications, if any, occurred. Even if the
government informed the witnesses that they did not have to answer defense counsel's
questions, the government does not interfere when it merely advises witnesses of their
right to decide whether or not to submit to pre-trial interviews. See United States v.
Cheatham, 899 F.2d 747, 753 (8th Cir. 1990). Whether the government

                                           -20-
crossed the line from mere consultation to active interference is a matter which
appellants cannot establish from evidence in the record.

       One witness, Officer Kevin Pregler, admitted to having told Cleveland's attorney
that one of the prosecutors told Pregler not to talk with defense counsel, but explained
that he had misspoken and that he was never instructed not to speak with defense
counsel. Pregler testified that Agent Burchett indicated that Pregler was under no
obligation to do so. The district court made no factual findings on the issue, but asked
Pregler to talk with defense counsel, and Pregler agreed. Because Pregler ultimately
agreed to speak with defense counsel before taking the witness stand, anything the
government may have said to him regarding pre-trial interviews did not affect appellants'
right to a fair trial.

       Further, appellants argue that Pregler's testimony evidences more widespread and
unremedied government interference. As an appellate court, we have no power to assess
Pregler's credibility. Even if the government crossed the line in its discussions with
Pregler, we could not assume that the government crossed the line in its communications
with other witnesses. Accordingly, we reject the appellants' claim of improper
government interference.

       In their briefs, appellants list nine other claims of misconduct relating primarily
to government remarks made during trial. Having reviewed each of the alleged instances
of misconduct, we conclude that these remaining claims do not provide sufficient
grounds for reversal. Many of the challenged remarks, when placed into context, were
simply not improper. When the government did act improperly by asking argumentative
questions or referring to defendants as an "organization," the district court ably
responded by sustaining objections, admonishing the government in the presence of the
jury, and even issuing cautionary instructions to the jury. On one occasion, the
government questioned a witness in such a manner that may have left the jury with the
incorrect impression that the witness had positively identified defendant

                                           -21-
Hines from a photo spread. The prejudicial effect of any misconduct was eliminated
when the witness admitted on cross-examination that she had been unable to positively
identify Hines and instead had only recognized him as someone who "looked familiar."

       On a few occasions, the government made improper statements or asked improper
questions that were not effectively remedied by district court admonitions or through
cross-examination. Nonetheless, we are satisfied that the government's improper
comments and questions, even when viewed in combination with the government's other
inappropriate actions, were not so prejudicial as to deny the appellants the right to a fair
trial. Accordingly, we reject the appellant's claims of prosecutorial misconduct.

                                           VIII.

       Cleveland, Hines, and Davis argue that the evidence was insufficient to convict
them on any of the counts for which they were indicted.6 Murphy challenges the
sufficiency of the evidence only with respect to Count IV, the firearms count.

       "In reviewing the sufficiency of the evidence to support a guilty verdict, we look
at the evidence in the light most favorable to the verdict and accept as established all
reasonable inferences supporting the verdict. We then uphold the conviction only if it
is supported by substantial evidence." United States v. Plenty Arrows, 946 F.2d 62, 64
(8th Cir. 1991); see also Glasser v. United States, 315 U.S. 60, 80 (1942).

       The sufficiency challenges relating to Counts I, II, and III are, for the most part,
challenges to the credibility of the government witnesses. As we have often stated, the




      6
      As previously stated, Hines and Cleveland were charged and convicted of
Counts I, II, III, IV. Davis was charged and convicted of Counts I, III, and IV only.

                                            -22-
jury is the ultimate arbiter of witness credibility. See United States v. Slaughter, 128
F.3d 623, 628 (8th Cir. 1997). The defendants in this case took great care both on cross-
examination and during closing arguments to bring the weaknesses of the government
witnesses and their testimony to the attention of the jury. This does not demonstrate
insufficiency of the evidence.

        With regard to Count I, conspiracy to distribute, and Count III, aiding and abetting
possession with intent to distribute, witnesses testified that both Hines and Cleveland
personally sold crack from an apartment in the Redeemer Arms apartment building and
delivered the proceeds to Jarrett. Although no witness saw Davis personally handling
or selling drugs, Davis was present when crack cocaine was being processed and took
part in assaulting Washington in an attempt to find a missing package of drugs. Further,
law enforcement officers discovered over eighty-four grams of crack cocaine in a hotel
room registered under Davis's name.

       With regard to Count II, use of a minor in a conspiracy to possess and distribute
crack cocaine, Hines personally made sure Gilliam purchased a bus ticket to transport
drugs from Detroit to Minneapolis and met Gilliam in Chicago in order to verify that she
changed buses. For his part, Cleveland talked with Jarrett about having Gilliam transport
the drugs to Minneapolis and was among the men who met Gilliam at the bus station
when she arrived in Minneapolis with the drugs. Whether or not Cleveland's actions
were sufficient to constitute use of a minor, they undoubtedly establish that Cleveland
could reasonably foresee Gilliam's involvement in transporting the drugs. Thus, the jury
could have found Cleveland vicariously, if not directly, liable for the recruitment of
Gilliam into the conspiracy. See Pinkerton, 328 U.S. at 646-48. Accordingly, we
conclude that the evidence was sufficient to convict Hines, Cleveland, and Davis of
Counts I and III and to convict Hines and Cleveland of Count II.

      We next examine whether the evidence was sufficient to convict the appellants


                                            -23-
of Count IV, aiding and abetting the use or carrying of a firearm during or in relation to
a drug trafficking crime. The first question is whether the government presented
sufficient evidence that the firearm identified in the indictment, a silver-colored .357
Magnum found in the Red Roof Inn hotel room, was actually used or carried during and
in relation to a drug crime within the meaning of 18 U.S.C. 924(c)(1) (1994).

       In Bailey v. United States, 116 S. Ct. 501, the Supreme Court defined "use" to
require the "active employment" of a firearm. Id. at 505. "The active-employment
understanding of 'use' certainly includes brandishing, displaying, bartering, striking with,
and most obviously, firing or attempting to fire, a firearm." Id. at 508. The government
presented no theory as to how any conspirator "actively employed" the firearm while at
the Red Roof Inn. Indeed, the evidence on the issue suggests that the firearm remained
hidden under a mattress from the time Steve Howard brought it into the hotel room until
police conducted their search. However, there was evidence that the firearm found in
the hotel room is the same firearm that was repeatedly used earlier in the conspiracy.

       Washington testified that Howard, Wilson, and Murphy kept a "little silver gun"
in the upstairs apartment at 909 East Eighteenth Street during drug sales. According to
Washington, whenever a buyer came to the door, one of the three men would answer the
door, holding the firearm in plain sight. They would then hide the gun under the couch.
Similarly, Paige testified that Howard and Wilson kept a ".357 magnum" "[i]n the couch"
in the upstairs apartment. From these descriptions, the jury could have reasonably
inferred that the gun displayed during drug sales at the 909 East Eighteenth Street
apartment was the same firearm found in the Red Roof Inn hotel room. Thus, the
evidence was sufficient to show use of the firearm at issue.

      In addition to presenting evidence of "use," the government also presented
evidence that the gun at issue was "carried" "during and in relation to" a drug crime
within the meaning of section 924(c)(1). Washington testified that on November 1,


                                            -24-
1995, she and other members of the conspiracy transported drugs by car from Detroit
to the Twin Cities. Howard traveled separately by bus and took with him two guns,
including the .357 revolver. Upon arriving in the Twin Cities, he met Davis and
Cleveland who took him to the Red Roof Inn hotel room where the drugs were hidden.
Howard then hid the .357 revolver under a mattress in the hotel room and stored the
other gun in the trunk of Washington's rental car.

       There is little question that Howard carried the .357 revolver within the meaning
of the statute. See Muscarello v. United States, No. 96-1654, 1998 WL 292058, at *2
(U.S. June 8, 1998) (defining "carry" broadly such that "one can . . . 'carry firearms' in
a wagon, car, truck, or other vehicle that one accompanies"); United States v. White, 81
F.3d 80, 83 (8th Cir. 1996) ("[G]overnment must prove that [defendant] bore the firearm
on or about his person . . . .") However, it is not enough that a conspirator carried a
firearm; the firearm must be carried "during and in relation to" a drug trafficking crime.
18 U.S.C. § 924(c)(1).

       The Supreme Court explained in Smith v. United States, 508 U.S. 223 (1993), that
the phrase "in relation to" is expansive but that, at a minimum, "the firearm must have
some purpose or effect with respect to the drug trafficking crime; its presence or
involvement cannot be the result of accident or coincidence." Id. at 237-38. Here, the
conspirators had a practice of using guns in connection with their drug distribution
scheme, and Howard was delivering the guns to the hotel room where the drugs were
stored. The jury could have reasonably inferred that Howard delivered the gun to the
hotel room in order to protect the drugs and the drug dealers until the time of
distribution. Thus, the evidence was sufficient to show that carrying the firearm was
related to the charged drug crimes of conspiracy to distribute and aiding and abetting
possession with intent to distribute. The "during" requirement was likewise met in that
the delivery of the gun not only occurred within the time frame of the charged drug
conspiracy but was itself a step in that conspiracy.


                                           -25-
       The jury could have convicted the individual defendants based on either a direct
aiding and abetting theory or under a Pinkerton theory of vicarious liability for co-
conspirators. Murphy, Cleveland, and Davis could each have been convicted of
personally aiding and abetting in the use or carrying of the firearm. Murphy not only
took turns with Howard and Wilson using the firearm during drugs sales, he also helped
keep the firearm hidden from view between sales. Cleveland and Davis helped in
carrying the firearm by meeting Howard at the bus station and taking him to the Red
Roof Inn.

       In contrast, there was no evidence that Hines personally aided and abetted in
either the use or carrying of the firearm at issue. Hines, however, was at least present
when Jarrett threatened several of the co-conspirators with a different firearm in an effort
to recover missing drugs. At that point, Hines knew that his co-conspirators possessed
one or more firearms and could have reasonably foreseen that firearms would be used
or carried during and in furtherance of the drug conspiracy. Given the scope and nature
of the conspiracy, it was likewise foreseeable that his co-conspirators would assist in
using and carrying firearms. As a result, the jury could have found Hines guilty of aiding
and abetting under a vicarious liability theory. Accordingly, we conclude that the
evidence was sufficient to convict Murphy, Cleveland, Davis, and Hines of Count IV.

                                            IX.

       Appellants, with the exception of Davis, make numerous arguments concerning
their sentences. Jarrett, Cleveland, and Murphy challenge as unconstitutional the
disparity in base offense levels assigned for offenses involving crack cocaine as
compared to offenses involving an equal quantity of powder cocaine. This argument has
been rejected in numerous cases.

      Hines, Cleveland and Murphy dispute the district court's factual finding that the


                                            -26-
conspiracy involved between 500 grams and 1500 grams of crack cocaine. Hines argues
that the district court erred in assigning him a two-level upward adjustment for his role
as a manager or supervisor under United States Sentencing Guidelines § 3B1.1(c) (1997)
and in failing to grant a two level downward adjustment for being a minor participant
under U.S.S.G. § 3B1.2(b). Wilson likewise argues that the district court erred in
declining to grant him a downward adjustment for being a minor participant. These are
all factual issues, and we are not persuaded that the district court's findings were clearly
erroneous.

       Murphy argues that the district court double counted in assigning him a two level
upward adjustment for being Gilliam's manager or supervisor when he was already
convicted of using a minor to assist in a conspiracy to distribute crack. Murphy also
contends that the court should have granted him a downward adjustment for acceptance
of responsibility under U.S.S.G § 3E1.1, as well as a downward departure under
U.S.S.G. § 5K2.0. Finally, Cleveland argues that the district court incorrectly concluded
that it lacked the authority to consider his motions for downward departures under
U.S.S.G. §§ 5K2.0, 5K2.12. We have carefully reviewed the appellants' arguments and
the relevant portions of the record and conclude that the arguments are without merit.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -27-